Citation Nr: 1122313	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  06-30 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel





INTRODUCTION

The Veteran served on active duty from November 1952 to December 1955.

This matter came before the Board of Veterans' Appeals (Board) on appeal of a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York that denied the Veteran's request to reopen a previously-denied claim for service connection for hypertension.

In June 2009 the Board issued a decision reopening the previously-denied claim.  At that time, the Board also remanded the reopened claim for further development.

The Board remanded the case in December 2009 and again in February 2011 because the originating agency had not complied with the requirements of the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board were not complied with, the Board itself errs in failing to ensure compliance).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  


REMAND

Unfortunately, the case must be remanded once again for further development.

The Board's remand in June 2009 specifically requested the originating agency to afford the Veteran an examination by a physician.  The Veteran was examined by a VA physician's assistant (PA) in August 2009.  The Board remanded the case to the originating agency in December 2009 and again in February 2011, again requesting examination by a physician.  In response, the Veteran was examined in February 2010 and in April 2011 by the same PA whose qualifications had been previously deemed by the Board to be inadequate.  The record does not show the PA's examination and medical conclusions on any occasion were reviewed and endorsed by a physician.  

A PA is not a physician (MD), so examination by a PA did not substantially comply with the requirements of the Board's remand and another remand is required at this point.  Stegall, 11 Vet. App. 268.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be afforded an examination by a physician (MD) with appropriate expertise to determine if his hypertension is related to active service or became manifest to a compensable degree within the first year after his discharge from service.

The claims folder must be made available to and reviewed by the examining physician.  Any indicated studies should be performed.

Based on the claims folder review, the Veteran's subjective history of his symptoms and examination of the Veteran, the examining physician should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's hypertension originated during active service, was manifested within one after his discharge from active service, or is otherwise etiologically related to his active service.  

If the examining physician believes the condition was initially manifested within one year after the Veteran's discharge from service, the examiner should identify those manifestations.

The rationale for all opinions expressed must also be provided.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  To preclude future remand, the RO or the AMC must ensure compliance with the terms of this remand, to include examination by a physician (MD) and an examination report that complies with the remand instructions above.  Examination by a PA, nurse, or other non-physician will not be adequate response to this remand; if the examination was not performed by a physician (MD) the RO or the AMC must return the examination report to the examining facility as inadequate for adjudication purposes. 

4.  Then, the RO or the AMC should readjudicate the claim based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

As noted above, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Further, the law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


